 646316 NLRB No. 113DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In the absence of exceptions, we adopt, pro forma, the hearingofficer's recommendation to overrule the Petitioner's Objections 1,
4, 5, 9, 12, and 14, and to approve the withdrawal of the Petitioner's
Objections 3, 6, 7, 8, 10, 13, 15, and 16.2Member Cohen agrees with his colleagues that the Employer cre-ated the impression that Kimberly-Clark laid off employees because
of the presence of the Petitioner there, and implied that the Em-
ployer would do the same thing if the Union were selected at the
Employer's facility. The Employer did not seek to explain these mat-
ters in terms of an economic prediction based on objective facts. See
NLRB v. Gissel Packing Co., 395 U.S. 575, 618 (1969). Accord-ingly, Member Cohen would distinguish this case from DominionEngineered Textiles, supra, a case in which he dissented. Further, inoverturning the election, Member Cohen relies solely on the conduct
set forth above.Shelby Tissue, Inc. and United Paperworkers Inter-national Union, AFL±CIO±CLC, Petitioner.
Case 26±RC±7638March 8, 1995DECISION AND DIRECTION OF SECONDELECTIONBYCHAIRMANGOULDAND
MEMBERSBROWNINGANDCOHENThe National Labor Relations Board, by a three-member panel, has considered objections and deter-
minative challenges to an election held on June 9,
1994, and the hearing officer's report recommending
disposition of them. The election was conducted pursu-
ant to a Stipulated Election Agreement. The tally of
ballots shows 33 for and 40 against the Petitioner with
8 challenged ballots.The Board has reviewed the record in light of theexceptions and brief, has adopted the hearing officer's
findings and recommendations,1and finds that theelection must be set aside and a new election held. In
particular, we adopt the hearing officer's finding that
the Employer's general manager, Ray Guenin, engagedin objectionable conduct during his election eve speechto employees. Guenin repeatedly implied, without ob-
jective foundation, that a vote for union representation
would inevitably lead to plant closure. In addition to
those statements by Guenin which the hearing officer
specifically underscored in his opinion, we note the
same coercive implication in Guenin's reference to the
fate of another company's mill. He stated, ``The Paper-
workers represented 1,200 people at KC's (Kimberly-
Clark) Memphis mill. Now there's only 650 left and
they are going to be out of a job.'' Guenin offered no
objective evidence that the Paperworkers had done
anything to cause or to exacerbate problems at the
Kimberly-Clark mill. Accordingly, we adopt the hear-
ing officer's recommendation to sustain the Petitioner's
Objections 2 and 11. Dominion Engineered Textiles,314 NLRB 571 (1994).2[Direction of Second Election omitted from publica-tion.]